Name: Regulation (EEC) No 1508/74 of the Council of 18 June 1974 on the conclusion of the Agreement in the form of an exchange of letters rectifying annex A of Protocol No 1 to the Agreement between the European Economic Community and the republic of Finland
 Type: Regulation
 Subject Matter: trade policy;  European construction;  Europe;  wood industry;  tariff policy
 Date Published: nan

 19. 6 . 74 Official Journal of the European Communities No L 163/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1508/74 OF THE COUNCIL of 18 June 1974 on the conclusion of the Agreement in the form of an exchange of letters recti ­ fying Annex A of Protocol No 1 to the Agreement between the European Economic Community and the Republic of Finland ment between the European Economic Community and the Republic of Finland is hereby concluded on behalf of the Community. The text of the letters is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the recommendation of the Commis ­ sion ; Whereas an Agreement (*) was signed in Brussels on 5 October 1973 between the European Economic Community and the Republic of Finland ; Annex A to Protocol No 1 to the aforementioned Agreement should be rectified and the Agreement in the form of an exchange of letters negotiated to this effect concluded, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters rectifying Annex A of Protocol No 1 to the Agree ­ Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Agreement in the form of an exchange of letters referred to in Article 1 and to grant him the powers necessary for the purpose of binding the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1974. For the Council The President J. ERTL (!) OJ No L 328 , 28 . 11 . 1973 , p. 2 . No L 163/2 Official Journal of the European Communities 19 . 6 . 74 ANNEX Your Excellency, During the negotiations of the Agreement between the European Economic Community and the Republic of Finland signed at Brussels on 5 October 1973 it was not possible to clarify certain differences between Finnish and United Kingdom statistics on the imports of printing paper and writing paper, containing mechanical wood pulp, excluding copying tissue within subheading 48.01 ex E of the Common Customs Tariff and originating in Fin ­ land. Further examination of this question has revealed that the error resulted from substantial quantities of these products being imported during the reference period 1968 to 1971 from Finland into the United Kingdom as 'newsprint'. This error was at the time without practi ­ cal consequences as both products entered the United Kingdom duty free . It has since been found that the figures established by the Finnish Customs Board for the period in question coincide very closely with these provided by the large users of this print ­ ing and writing paper in the United Kingdom . The figures indicated in metric tons by the Finnish Customs Board are the following : 1968 1969 1970 1971 Yearly average 1968 to 1971 96 729 144 360 152 030 189 863 145 746 Consequently the Community considers that in accordance with Article 1 (4 ) of Protocol No 1 to the Agreement between the European Economic Community and the Republic of Finland the initial duty-free quota for the printing and writing paper concerned which the United Kingdom may open in 1974 should be 177 155 metric tons. Accordingly the figure shown opposite the subheading 48.01 ex E 'Printing paper and writing paper, containing mechanical wood pulp, excluding copying tissue' in the column 'United Kingdom' of Annex A of the said Protocol No 1 should read 177 155 metric tons instead of 103 167 metric tons. I should be grateful if you would confirm the agreement of the Republic of Finland with the content of this letter . Please accept, Sir, the assurance of my highest consideration . On behalf of the Council of the European Communities 19 . 6 . 74 Official Journal of the European Communities No L 163/3 Sir, I have the honour to acknowledge receipt of your letter of today in which you informed me as follows : 'During the negotiations of the Agreement between the European Economic Community and the Republic of Finland signed at Brussels on 5 October 1973 it was not possible to clarify certain differences between Finnish and United Kingdom statistics on the imports of printing paper and writing paper, containing mechanical wood pulp, excluding copying tissue within subheading 48.01 ex E of the Common Customs Tariff and originating in Fin ­ land. Further examination of this question has revealed that the error resulted from substantial quantities of these products being imported during the reference period 1968 to 1971 from Finland into the United Kingdom as "newsprint". This error was at the time without practi ­ cal consequences as both products entered the United Kingdom duty free. It has since been found that the figures established by the Finnish Customs Board for the period in question coincide very closely with these provided by the large users of this print ­ ing and writing paper in the United Kingdom. The figures indicated in metric tons by the Finnish Customs Board are the following : 1968 1969 1970 1971 Yearly average 1968 to 1971 96 729 144 360 152 030 189 863 145 746 Consequently the Community considers that in accordance with Article 1 (4 ) of Protocol No 1 to the Agreement between the European Economic Community and the Republic of Finland the initial duty-free quota for the printing and writing paper concerned which the United Kingdom may open in 1974 should be 177 155 metric tons . Accordingly the figure shown opposite the subheading 48.01 ex E "Printing paper and writing paper, containing mechanical wood pulp, excluding copying tissue" in the column "United Kingdom" of Annex A of the said Protocol No 1 should read 177 155 metric tons instead of 103 167 metric tons . I should be grateful if you would confirm the agreement of the Republic of Finland with the content of this letter .' 1 have the honour to confirm the agreement of the Republic of Finland on the foregoing . Please accept, Sir, the assurance of my highest consideration . For the Republic of Finland